DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the movement direction" in Lines 8-9. The limitation is not previously introduced in the claim. There is insufficient antecedent basis for this limitation in the claim. Claims 2-15 are rejected for depending from Claim 1.
Claim 4 recites the limitation "the weight distribution" in Lines 2-3. The limitation is not previously introduced in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the center of gravity data" in Line 2. The limitation is not previously introduced in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations “the floor number”  in Line 3 and "the movement distance" in Lines 3-4. The limitations are not previously introduced in the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the movement speed" in Line 1. The limitation is not previously introduced in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the movement distance" in Line 3. The limitation is not previously introduced in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations "the weight distribution" in Line 4, “the position” in line 5, “the movement distance” in line 7, “the movement direction” in lines 12-13. The limitation is not previously introduced in the claim. There is insufficient antecedent basis for this limitation in the claim. Claims 17-18 are rejected for depending from Claim 16.
Claim 17 recites the limitation "the maximum distance" in Line 4. The limitation is not previously introduced in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the maximum position" in Line 4. The limitation is not previously introduced in the claim. The limitation "selecting a floor" in Line 2 is unclear if the limitation is the same or different floor from claim 16 line 2 "selecting a floor". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asogawa (US 20080073138 A1) in view of Kato (US 20200361078 A1).
Regarding claim 1, Asogawa teaches an auxiliary wheel provided at a position spaced apart from the drive wheel; and (Fig. 1 non-drive wheel units 400 and drive wheel units 300)
a variable supporter configured to change the position of the auxiliary wheel (Abstract: A variable wheel positioning vehicle has a wheel position changing mechanism and a wheel position control device to change a wheel position of a wheel with respect to a center of gravity of a vehicle body.), 
wherein the variable supporter moves the auxiliary wheel so as to correspond to the movement direction of the center of gravity of the robot.  ([0009] The wheel position control device is operatively coupled to the wheel position changing mechanism to issue a movement command to the wheel position changing mechanism that changes a wheel positioning distance between a center rotation axis of one of the wheels and the center of gravity of the vehicle body as measured in a direction parallel to an acceleration direction of the center of gravity of the vehicle body based on a traveling condition the vehicle.)
Asogawa does not expressly discloses but Kato discloses A robot capable of autonomous driving, the robot comprising: ([0045] The article carrying robot 1…can autonomously travel in a wireless manner because of the supply of electric power from this rechargeable battery to the drive controlling device 4 )
a loading box provided to load goods ([0016] FIG. 5 are diagrams explaining an example in a case of using a box-shaped article storage auxiliary instrument as an article storage auxiliary instrument), and to be movable at a certain distance with respect to the robot when closed and opened; ([0033]  the article storage portion 11 forms an opening in such a way that the opening penetrates the body portion 2 in a horizontal direction parallel to a direction in which the traveling portion 3 travels)
a drive wheel configured to drive the robot; ([0045] The traveling portion 3 has a wheel, a caterpillar, or the like, and a device for driving the wheel, the caterpillar, or the like.)
and supporting the loading box, ([0089] As a result, because the articles stored in the article storage auxiliary instrument 6 b can be arranged on the vertical line of the center of gravity of the article carrying robot 1, the article carrying robot 1 can suppress a deviation of the center of gravity and implement stable traveling)
In this way, the system of Kato includes an article carrying robot. Like Asogawa, Kato is concerned with improving stability of the vehicle.
Therefore, from these teachings of Kato and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kato to the system of Asogawa since doing so would enhance the system by suppressing a deviation of the center of gravity when articles are stored.

Regarding claim 2, Asogawa teaches The robot of claim 1, wherein the variable supporter comprises 
a motor; ([0062] Electric motors, for example, can be used as the steering actuators 340.)
a linear mover mounted with the auxiliary wheel, and configured to move linearly; ([0160] a linear motor slider or rail 615 that is annular and arranged around a middle side portion of the vehicle body 100.)
a guider having one side fixed to the motor, and having the other side coupled to the linear mover that is movable; and ([0160] FIGS. 21A and 21B illustrate a wheel mounting structure for a vehicle with variable wheel geometry in accordance with a sixth embodiment. In the sixth embodiment, the suspension frame 600 is supported on the vehicle body 100 such that it can rotate relative to the vehicle body 100 by using an slider or rail 670 that is annular (ring-shaped) and arranged around a lower side portion of the vehicle body 100)
a screw having one side coupled to a rotary shaft of the motor to rotate together according to the rotation of the motor and having the other side coupled to the linear mover that is movable to convert the rotational motion of the motor into the linear motion of the liner mover.  ([0156] For example, a rotating screw or ball screw provided at the position where the wheel unit mounts to the vehicle body and contrived to raise and lower the suspension arm, a cam mechanism, or an arrangement in which a mounting shaft of the suspension arm is arranged in a slanted orientation can be used to make the wheel units move up and down as the move horizontally along the wheel movement path.) 
Regarding claim 3, Asogawa teaches The robot of claim 1, wherein the variable supporter moves the auxiliary wheel in a first direction so that a first length measured from the drive wheel to the auxiliary wheel in the first direction is equal to or longer than a second length measured from the drive wheel to the center of gravity of the robot in the first direction.  (Claim 1 a wheel position control device operatively coupled to the wheel position changing mechanism to issue a movement command to the wheel position changing mechanism that changes a wheel positioning distance between a center rotation axis of one of the wheels and the center of gravity of the vehicle body as measured in a direction parallel to an acceleration direction of the center of gravity of the vehicle body based on a traveling condition the vehicle. Claim 10 the wheel position control device is further configured to divide the wheels into a first group on one side of the acceleration vector and a second group on an opposite side of the acceleration vector, and the wheel position control device is further configured to change the wheel positions of the wheels based on distances between the wheels of each of the first and second groups)
Regarding claim 13, Asogawa teaches The robot of claim 1, wherein the robot further comprises a support wheel located to be spaced apart from each of the drive wheel and the auxiliary wheel, and configured to support the robot.  (Fig. 1 non-drive wheel units 400 and drive wheel units 300)
Regarding claim 14, Asogawa teaches The robot of claim 1, wherein the variable supporter adjusts the movement speed of the auxiliary wheel so as to correspond to the movement speed of the center of gravity of the robot.  ([0009] The wheel position control device is operatively coupled to the wheel position changing mechanism to issue a movement command to the wheel position changing mechanism that changes a wheel positioning distance between a center rotation axis of one of the wheels and the center of gravity of the vehicle body as measured in a direction parallel to an acceleration direction of the center of gravity of the vehicle body based on a traveling condition the vehicle.)
Regarding claim 15, Asogawa does not expressly discloses but Kato discloses The robot of claim 1, wherein the robot further comprises a sensing sensor configured to sense an external obstacle, and  35Docket No. NAM-0013 ([0047] The drive controlling device 4 estimates the current position of the article carrying robot 1 on the basis of surrounding environment data acquired from a sensor (not illustrated) that recognizes a surrounding environment, and surrounding area map data stored in a surrounding area map data storage unit 44) 
wherein the variable supporter adjusts the movement distance of the auxiliary wheel so that the distance between the obstacle sensed by the sensing sensor and the auxiliary wheel are spaced at a certain distance apart from each other.  ([0054] When operation information about an instruction to cause the article carrying robot 1 to travel toward a desired direction is outputted from the operation information receiving unit 41, the position estimating unit 43 estimates the current position of the article carrying robot 1 on the basis of the surrounding environment data outputted from the sensor information receiving unit 42 and the surrounding area map data stored in the surrounding area map data storage unit 44. The position estimating unit 43 outputs information about the estimated current position to the control unit 45)
In this way, the system of Kato includes an article carrying robot. Like Asogawa, Kato is concerned with improving stability of the vehicle.
Therefore, from these teachings of Kato and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kato to the system of Asogawa since doing so would enhance the system by suppressing a deviation of the center of gravity when articles are stored.
Claims 4-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asogawa (US 20080073138 A1) in view of Kato (US 20200361078 A1) in further view of Hyeok (KR 20180042975 A)
Regarding claim 4, Asogawa does not expressly discloses but Hyeok discloses The robot of claim 1, wherein the loading box is provided in a plurality of floors, and wherein each floor is provided with a pressure sensor configured to measure the weight distribution of the goods loaded in the loading box.  ([0008] each article 41, 42, 43, 44 constituting each load 40 and It would be theoretically possible to measure or calculate the density distribution, etc., [0015] the center of gravity detection unit further comprises a force sensor for detecting a force in the vertical direction by the load and a torque sensor for detecting a torque induced by the inclination drive unit by the load, to operate the tilt drive unit It may be to obtain a change in the position of the pressure center on the support part by the load on the basis of the output change of the force sensor and the torque sensor.)
In this way, the system of Hyeok includes A mobile unit for moving a load to a predetermined position. Like Asogawa, Hyeok is concerned with improving stability of the vehicle.
Therefore, from these teachings of Hyeok and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hyeok to the system of Asogawa since doing so would enhance the system by determining an acceleration range in which a loaded article is not turned over by measuring a position of the center of gravity of the loaded article.
Regarding claim 5, Asogawa does not expressly discloses but Hyeok discloses The robot of claim 4, wherein the robot estimates a position of the center of gravity of the robot based on the weight distribution of the goods measured from the pressure sensor and a structure of the robot.  ([0008] each article 41, 42, 43, 44 constituting each load 40 and It would be theoretically possible to measure or calculate the density distribution, etc., [0015] the center of gravity detection unit further comprises a force sensor for detecting a force in the vertical direction by the load and a torque sensor for detecting a torque induced by the inclination drive unit by the load, to operate the tilt drive unit It may be to obtain a change in the position of the pressure center on the support part by the load on the basis of the output change of the force sensor and the torque sensor.)
In this way, the system of Hyeok includes A mobile unit for moving a load to a predetermined position. Like Asogawa, Hyeok is concerned with improving stability of the vehicle.
Therefore, from these teachings of Hyeok and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hyeok to the system of Asogawa since doing so would enhance the system by determining an acceleration range in which a loaded article is not turned over by measuring a position of the center of gravity of the loaded article.
Regarding claim 6, Asogawa teaches The robot of claim 5, adjusts a first length of the variable supporter measured from the drive wheel to the auxiliary wheel in a first direction based on the center of gravity data.  ([0009] The wheel position control device is operatively coupled to the wheel position changing mechanism to issue a movement command to the wheel position changing mechanism that changes a wheel positioning distance between a center rotation axis of one of the wheels and the center of gravity of the vehicle body as measured in a direction parallel to an acceleration direction of the center of gravity of the vehicle body based on a traveling condition the vehicle.)
Asogawa does not expressly discloses but Hyeok discloses wherein the robot holds the center of gravity data, which is information on the position of the center of gravity of the robot, according to the weight distribution of the goods and the movement of the loading box, and ([0001] a mobile unit that enables acceleration/deceleration control by sensing the position of the center of gravity of a load, [0008] each article 41, 42, 43, 44 constituting each load 40 and It would be theoretically possible to measure or calculate the density distribution, etc., [0015] the center of gravity detection unit further comprises a force sensor for detecting a force in the vertical direction by the load and a torque sensor for detecting a torque induced by the inclination drive unit by the load, to operate the tilt drive unit It may be to obtain a change in the position of the pressure center on the support part by the load on the basis of the output change of the force sensor and the torque sensor.)
In this way, the system of Hyeok includes A mobile unit for moving a load to a predetermined position. Like Asogawa, Hyeok is concerned with improving stability of the vehicle.
Therefore, from these teachings of Hyeok and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hyeok to the system of Asogawa since doing so would enhance the system by determining an acceleration range in which a loaded article is not turned over by measuring a position of the center of gravity of the loaded article.
Regarding claim 7, Asogawa teaches The robot of claim 6, wherein the center of gravity data holds information on the position of the center of gravity of the robot according to the weight distribution of the goods loaded in the loading box ([0147] The wheel movement path shown in FIG. 19 is configured such that the position of the center of gravity is lowered when the wheels are moved in the direction of the arrows A, which is the direction of increasing track width and decreasing wheelbase. Similarly, the wheel movement path is configured such that the position of the center of gravity is lowered when the wheels are moved in the direction of the arrows B, which is the direction of decreasing track width and increasing wheelbase.), 
Asogawa does not expressly discloses but Kato discloses the movement distance of the loading box when the loading box is open ([0177] the article storage portion 11 that forms the opening in such a way that the opening penetrates the body portion 2 of the article carrying robot 1, the opening is formed, in a horizontal direction parallel to the direction in which the traveling portion 3 travels, by means of the first pillar portion 21, the second pillar portion 22, the top portion 23, and the bottom portion 24), 
In this way, the system of Kato includes an article carrying robot. Like Asogawa, Kato is concerned with improving stability of the vehicle.
Therefore, from these teachings of Kato and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of  to the system of Asogawa since doing so would enhance the system by suppressing a deviation of the center of gravity when articles are stored.
Asogawa does not expressly discloses but Hyeok discloses the floor number loaded with the goods in the loading box ([0008] each article 41, 42, 43, 44 constituting each load 40 and It would be theoretically possible to measure or calculate the density distribution, etc.,), and the number of floors of the loading box.( [0008] each article 41, 42, 43, 44 constituting each load 40 and It would be theoretically possible to measure or calculate the density distribution, etc.,   )
Regarding claim 8, Asogawa teaches The robot of claim 6, wherein the center of gravity data is derived by machine learning.  ([0079] If the acceleration of the vehicle center of gravity G in the vertical direction (mainly acceleration due to gravity) is indicated with a vector G(z) and the height of the center of gravity from the road surface is indicated as h, then the wheel load W2 acting on the acceleration rearward axis and the wheel load W1 acting on the acceleration frontward axis can be expressed with the equation set (1) shown below.)
In this way, the system of Hyeok includes A mobile unit for moving a load to a predetermined position. Like Asogawa, Hyeok is concerned with improving stability of the vehicle.
Therefore, from these teachings of Hyeok and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hyeok to the system of Asogawa since doing so would enhance the system by determining an acceleration range in which a loaded article is not turned over by measuring a position of the center of gravity of the loaded article.
Regarding claim 9, Asogawa teaches The robot of claim 8, wherein the center of gravity data is derived by supervised learning.  ([0079] If the acceleration of the vehicle center of gravity G in the vertical direction (mainly acceleration due to gravity) is indicated with a vector G(z) and the height of the center of gravity from the road surface is indicated as h, then the wheel load W2 acting on the acceleration rearward axis and the wheel load W1 acting on the acceleration frontward axis can be expressed with the equation set (1) shown below.)
Regarding claim 10, Asogawa teaches The robot of claim 9, wherein the supervised learning is performed so that training data infers labeling data, which is a pre-derived result value of the center of gravity data, and derives the functional relationship between the position of the center of gravity of the robot, which is an output value, and an input value specifying the position of the center of gravity.  ([0079] If the acceleration of the vehicle center of gravity G in the vertical direction (mainly acceleration due to gravity) is indicated with a vector G(z) and the height of the center of gravity from the road surface is indicated as h, then the wheel load W2 acting on the acceleration rearward axis and the wheel load W1 acting on the acceleration frontward axis can be expressed with the equation set (1) shown below.)
Regarding claim 11, Asogawa teaches The robot of claim 8, wherein the center of gravity data holds information on the position of the center of gravity of the robot in each condition, in which at least one of a plurality of input values has been learned in different conditions, during the machine learning for deriving the center of gravity data of the robot.  ([0079] If the acceleration of the vehicle center of gravity G in the vertical direction (mainly acceleration due to gravity) is indicated with a vector G(z) and the height of the center of gravity from the road surface is indicated as h, then the wheel load W2 acting on the acceleration rearward axis and the wheel load W1 acting on the acceleration frontward axis can be expressed with the equation set (1) shown below.)
Regarding claim 12, Asogawa teaches The robot of claim 11, wherein the input value comprises the weight distribution of the goods loaded in the loading box ([0147] The wheel movement path shown in FIG. 19 is configured such that the position of the center of gravity is lowered when the wheels are moved in the direction of the arrows A, which is the direction of increasing track width and decreasing wheelbase. Similarly, the wheel movement path is configured such that the position of the center of gravity is lowered when the wheels are moved in the direction of the arrows B, which is the direction of decreasing track width and increasing wheelbase.),
Asogawa does not expressly discloses but Kato discloses the movement distance of the loading box when the loading box is open, ([0177] the article storage portion 11 that forms the opening in such a way that the opening penetrates the body portion 2 of the article carrying robot 1, the opening is formed, in a horizontal direction parallel to the direction in which the traveling portion 3 travels, by means of the first pillar portion 21, the second pillar portion 22, the top portion 23, and the bottom portion 24),
In this way, the system of Kato includes an article carrying robot. Like Asogawa, Kato is concerned with improving stability of the vehicle.
Therefore, from these teachings of Kato and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of  to the system of Asogawa since doing so would enhance the system by suppressing a deviation of the center of gravity when articles are stored.
Asogawa does not expressly discloses but Hyeok discloses the floor number loaded with the goods in the loading box, ([0008] each article 41, 42, 43, 44 constituting each load 40 and It would be theoretically possible to measure or calculate the density distribution, etc.,), and the number of floors of the loading box.( [0008] each article 41, 42, 43, 44 constituting each load 40 and It would be theoretically possible to measure or calculate the density distribution, etc.,   )
In this way, the system of Hyeok includes A mobile unit for moving a load to a predetermined position. Like Asogawa, Hyeok is concerned with improving stability of the vehicle.
Therefore, from these teachings of Hyeok and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hyeok to the system of Asogawa since doing so would enhance the system by determining an acceleration range in which a loaded article is not turned over by measuring a position of the center of gravity of the loaded article.
Regarding claim 16, Asogawa teaches An operation method of a robot, comprising: ([0008] a variable wheel positioning vehicle)
setting the movement distance of an auxiliary wheel according to the estimated center of gravity of the robot; (Abstract: A variable wheel positioning vehicle has a wheel position changing mechanism and a wheel position control device to change a wheel position of a wheel with respect to a center of gravity of a vehicle body.),
moving, by a variable supporter, the auxiliary wheel by the set movement distance; and ([0009] The wheel position control device is operatively coupled to the wheel position changing mechanism to issue a movement command to the wheel position changing mechanism that changes a wheel positioning distance between a center rotation axis of one of the wheels and the center of gravity of the vehicle body as measured in a direction parallel to an acceleration direction of the center of gravity of the vehicle body based on a traveling condition the vehicle.)
wherein the variable supporter moves the auxiliary wheel so as to correspond to the movement direction of the center of gravity of the robot, and ([0009] The wheel position control device is operatively coupled to the wheel position changing mechanism to issue a movement command to the wheel position changing mechanism that changes a wheel positioning distance between a center rotation axis of one of the wheels and the center of gravity of the vehicle body as measured in a direction parallel to an acceleration direction of the center of gravity of the vehicle body based on a traveling condition the vehicle.)
moves the auxiliary wheel in a first direction so that a first length measured from a drive wheel of the robot to the auxiliary wheel in the first direction is equal to or longer than a second length measured from the drive wheel to the center of gravity of the robot in the first direction.  (Claim 1 a wheel position control device operatively coupled to the wheel position changing mechanism to issue a movement command to the wheel position changing mechanism that changes a wheel positioning distance between a center rotation axis of one of the wheels and the center of gravity of the vehicle body as measured in a direction parallel to an acceleration direction of the center of gravity of the vehicle body based on a traveling condition the vehicle. Claim 10 the wheel position control device is further configured to divide the wheels into a first group on one side of the acceleration vector and a second group on an opposite side of the acceleration vector, and the wheel position control device is further configured to change the wheel positions of the wheels based on distances between the wheels of each of the first and second groups)
Asogawa does not expressly discloses but Kato discloses selecting a floor loaded with goods to be withdrawn from a loading box provided in a plurality of floors; ([0016] FIG. 5 are diagrams explaining an example in a case of using a box-shaped article storage auxiliary instrument as an article storage auxiliary instrument [0033] the article storage portion 11 forms an opening in such a way that the opening penetrates the body portion 2 in a horizontal direction parallel to a direction in which the traveling portion 3 travels)
opening the selected floor, ([0086] FIG. 5 is a diagram explaining an example in a case of using a box-shaped article storage auxiliary instrument 6 b as shown in FIG. 38 as an article storage auxiliary instrument 6 in the article carrying robot 1 of Embodiment 1. FIG. 5A is a diagram showing an example in a state in which the article storage auxiliary instrument 6 b is fixed to the article carrying robot 1, FIG. 5B is an appearance perspective view of an example of a state in which a lid of the article storage auxiliary instrument 6 b is closed, and FIG. 5C is a diagram for explaining an example of the structure of the article storage auxiliary instrument 6 b. The box-shaped article storage auxiliary instrument 6 b takes the form of a box that can store articles in such away as to cover all directions of the articles stored therein)
In this way, the system of Kato includes an article carrying robot. Like Asogawa, Kato is concerned with improving stability of the vehicle.
Therefore, from these teachings of Kato and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of  to the system of Asogawa since doing so would enhance the system by suppressing a deviation of the center of gravity when articles are stored.
Asogawa does not expressly discloses but Hyeok discloses measuring the weight distribution of the goods loaded on the selected floor; ([0008] each article 41, 42, 43, 44 constituting each load 40 and It would be theoretically possible to measure or calculate the density distribution, etc.,)
estimating the position of the center of gravity of the robot based on the weight distribution of the goods and a structure of the robot when the selected floor is open; ([0008] each article 41, 42, 43, 44 constituting each load 40 and It would be theoretically possible to measure or calculate the density distribution, etc., [0015] the center of gravity detection unit further comprises a force sensor for detecting a force in the vertical direction by the load and a torque sensor for detecting a torque induced by the inclination drive unit by the load, to operate the tilt drive unit It may be to obtain a change in the position of the pressure center on the support part by the load on the basis of the output change of the force sensor and the torque sensor.)
In this way, the system of Hyeok includes A mobile unit for moving a load to a predetermined position. Like Asogawa, Hyeok is concerned with improving stability of the vehicle.
Therefore, from these teachings of Hyeok and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hyeok to the system of Asogawa since doing so would enhance the system by determining an acceleration range in which a loaded article is not turned over by measuring a position of the center of gravity of the loaded article.
Regarding claim 17, Asogawa teaches The operation method of the robot of claim 16, wherein in the loading the goods, the variable supporter moves the auxiliary wheel to the maximum distance at which the auxiliary wheel is movable.  ([0009] The wheel position control device is operatively coupled to the wheel position changing mechanism to issue a movement command to the wheel position changing mechanism that changes a wheel positioning distance between a center rotation axis of one of the wheels and the center of gravity of the vehicle body as measured in a direction parallel to an acceleration direction of the center of gravity of the vehicle body based on a traveling condition the vehicle.)
Asogawa does not expressly discloses but Kato discloses further comprising loading the goods in the loading box, (Fig. 7)
In this way, the system of Kato includes an article carrying robot. Like Asogawa, Kato is concerned with improving stability of the vehicle.
Therefore, from these teachings of Kato and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of  to the system of Asogawa since doing so would enhance the system by suppressing a deviation of the center of gravity when articles are stored.
Regarding claim 18, Asogawa teaches The operation method of the robot of claim 17, moving, by the variable supporter, the auxiliary wheel to the maximum position at which the auxiliary wheel is movable;  ([0009] The wheel position control device is operatively coupled to the wheel position changing mechanism to issue a movement command to the wheel position changing mechanism that changes a wheel positioning distance between a center rotation axis of one of the wheels and the center of gravity of the vehicle body as measured in a direction parallel to an acceleration direction of the center of gravity of the vehicle body based on a traveling condition the vehicle.)
Asogawa does not expressly discloses but Kato discloses wherein the loading the goods comprises (Fig. 7)
selecting a floor on which the goods are loaded in the loading box; ([0016] FIG. 5 are diagrams explaining an example in a case of using a box-shaped article storage auxiliary instrument as an article storage auxiliary instrument [0033] the article storage portion 11 forms an opening in such a way that the opening penetrates the body portion 2 in a horizontal direction parallel to a direction in which the traveling portion 3 travels)
opening the selected floor; ([0086] FIG. 5 is a diagram explaining an example in a case of using a box-shaped article storage auxiliary instrument 6 b as shown in FIG. 38 as an article storage auxiliary instrument 6 in the article carrying robot 1 of Embodiment 1. FIG. 5A is a diagram showing an example in a state in which the article storage auxiliary instrument 6 b is fixed to the article carrying robot 1, FIG. 5B is an appearance perspective view of an example of a state in which a lid of the article storage auxiliary instrument 6 b is closed, and FIG. 5C is a diagram for explaining an example of the structure of the article storage auxiliary instrument 6 b. The box-shaped article storage auxiliary instrument 6 b takes the form of a box that can store articles in such away as to cover all directions of the articles stored therein)
loading the goods on the selected floor; and (Fig. 7)
closing the floor loaded with the goods. (Fig. 5)
In this way, the system of Kato includes an article carrying robot. Like Asogawa, Kato is concerned with improving stability of the vehicle.
Therefore, from these teachings of Kato and Asogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of  to the system of Asogawa since doing so would enhance the system by suppressing a deviation of the center of gravity when articles are stored.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
 Liu (US 20210323767 A1)the transferring robot fetches, loads, and transfers the target case in the warehouse container.
Springer (US 6394738 B1) teaches an outrigger to prevent a moving vehicle from overturning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664     
                                                                                                                                                                                                  

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664